               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD

UNITED STATES OF AMERICA

v.                                    CRIMINAL NO. 1:16-00070

CURTIS LYNN MORGAN


                     MEMORANDUM OPINION AND ORDER

     Pending before the court is the government’s unopposed

motion to permit expert witness testimony via video conference.

(ECF No. 40).   For good cause shown and there being no objection

by the defendant, that motion is GRANTED.         Counsel for the United

States should consult with the IT department of the court to make

the necessary arrangements.

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

          IT IS SO ORDERED this 8th day of November, 2019.

                                ENTER:



                                  David A. Faber
                                  Senior United States District Judge
